DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 15, 17, 19, 26-27, 29, 31, 33, 35, 37 and 114-118 are pending and are being examined on the merits.

Response to Restriction Requirement
The Response to Restriction Requirement filed March 22, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 8, 15, 17, 19, 26-27, 29, 31, 33, 35, 37 and 114-118), and the species of hybrid-capture targeted next-generation sequencing in claim 17, in the reply filed on March 22, 2022 is acknowledged.
The nonelected species in claim 17 were withdrawn from further consideration. Election was made without traverse in the reply filed March 22, 2022. However, the search for the elected species identified art relevant to the nonelected species. Therefore, the nonelected species of claim 17 are rejoined and examined.
The Election of Species Requirement as to Group I mailed February 1, 2022 is 
WITHDRAWN.


Information Disclosure Statement
The Information Disclosure Statements submitted May 18, 2020, July 21, 2020, September 15, 2020, December 23, 2020, June 17, 2021, January 25, 2022 and March 22, 2022 have been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, 15, 17, 19, 26, 27, 29, 31, 33, 35, 37, and 114-118 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.
	In this case, as to Step 1, claims 1-5, 8, 15, 17, 19, 26, 27, 29, 31, 33, 35, 37, and 114-118 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 1-5, 8, 15, 17, 19, 26, 27, 29, 31, 33, 35, 37, and 114-118 recite a judicial exception. Specifically, in claim 1 the step of determining the methylation status of at least one methylation site found within an enumerated DMR of a human subject, and using that level to determine if a subject has colorectal cancer, or advanced adenoma, or both, is an abstract idea. In addition, in claims 1 and 19 the correlation between the presence of a particular methylation status of at least one methylation site found within an enumerated DMR and the presence of colorectal cancer, or advanced adenoma, or both, is a law of nature.
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claims other than the judicial exceptions (i.e., obtaining a sample, measuring methylation status, performing PCR or qPCR, using a restriction enzyme, and the use of a reference) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 
	In this case, claims 1-5, 8, 15, 17, 19, 26, 27, 29, 31, 33, 35, 37, and 114-118 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by Ordway (cited below in conjunction with the prior art rejections), obtaining a sample, measuring methylation status, performing PCR or qPCR, using a restriction enzyme, and the use of a reference (paras. 11-12, 59, 118, 124-125, 135 and 185) were all performed routinely prior to the effective filing date of the claimed invention. In addition, the method does not comprise using any novel products, e.g., primers or probes, to determine methylation status. Therefore, the additional elements in claims 1-5, 8, 15, 17, 19, 26, 27, 29, 31, 33, 35, 37, and 114-118 are not non-routine or unconventional.
	In view of the foregoing, claims 1-5, 8, 15, 17, 19, 26, 27, 29, 31, 33, 35, 37, and 114-118 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 15, 17, 19, 26-27, 29, 31, 33, 35, 37 and 114-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19 each refer to “Table 1 and/or Table 7”. Where possible, claims are to be 
complete in themselves. Reference to a specific table is permitted only in exceptional circumstances when there is no other practical way to define the invention in words. MPEP 2173.05(s). Here, clearly the markers listed in Tables 1 and 7 can be recited in the claims, and thus it is not a necessity for Applicant to refer to the tables. 
	Claims 1 and 19 each recite the limitation “method of (i) screening for colorectal cancer, … or (iii) screening for the presence of one … of colorectal cancer”. The distinction between screening for colorectal cancer alone in option (i) and screening for colorectal cancer alone in option (iii) is unclear. Claims 1 and 19 also each recite a similar embodiment of screening only for advanced adenoma in options (ii) and (iii), the meaning of which is also unclear. Since claims 1 and 19 each recite options for screening either for colorectal cancer alone (option (i)) or advanced adenoma alone (option (ii)), the Examiner suggests amending option (iii) to read “or (iii) screening for the presence of both colorectal cancer or advanced adenoma”. Claim 2 makes a similar recitation, and is likewise indefinite. The Examiner suggests making a corresponding amendment to claim 2.
	 
	Claims 2-5, 8, 15, 17 and 114-118 depend from claim 1, and consequently incorporate the indefiniteness issues of claim 1.
	Claims 26-27, 29, 31, 33, 35 and 37 depend from claim 19, and consequently incorporate the indefiniteness issues of claim 19.

	Claim 2 recites the limitation “determining whether the … methylation site is methylated as compared to a reference”, the meaning of which is unclear. That is, it is unclear if the comparison is intended to determine a relative methylation level of the target methylation site to show that the target is, e.g., hypo- or hypermethylated compared to the control. In the alternative, the limitation could be construed to focus on the “is methylated” language, so that the step determines only if the target is or is not methylated and whether the control is or is not methylated. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

	Claims 27, 29 and 31 each recite particular ranges for sensitivity (claims 27 and 29) and specificity (claim 31). Each of these range limitations is unclear. Specifically, it is unclear which of the many methods encompassed by claim 19, from which each of claims 27, 29 and 31 depend, would have the respective recited properties. In addition, neither the specification nor the prior art teaches how to determine what structural features of the method would produce these sensitivity and specificity values. Therefore, without testing the various embodiments of claim 19, one of the ordinary skill in the art would not be able to determine the metes and bounds of the claims, and consequently, each of claims 27, 29 and 31 is indefinite.

	Claims 114-116 recite determining the methylation status of at least one methylation site found within the genes ALKAL1, CDKN2A and CDKN2B-AS1, respectively. Claims 114-116 each depend from claim 1 which recites determining the methylation status of at least one methylation site found within a DMR in a gene, as listed in Tables 1 and/or 7. These tables each recite particular regions of genes, including the specific genes recited in claims 114-116. So while claim 1 is limited to specific regions of, e.g., ALKAL1, CDKN2A and CDKN2B-AS1, claims 114-116 are broader and encompass methylation sites outside of the DMRs recited in claim 1. Therefore, the meaning of claims 114-116 are unclear, in that they could be interpreted to just be limiting the claim 1 method to the DMRs recited for ALKAL1, CDKN2A and CDKN2B-AS1, respectively. In the alternative, they could be construed as requiring determining the methylation status of any site within ALKAL1, CDKN2A and CDKN2B-AS1, respectively, in addition to determining the methylation status of a DMR recited in claim 1. Since the ordinary artisan would not be able to determine the metes and bounds of the claims, they are indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 114-116 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

As noted above in conjunction with the 35 USC § 112(b) rejections, the meaning of 
claims 114-116 are unclear. To the extent, that they are construed as requiring determining the methylation status of any site within ALKAL1, CDKN2A and CDKN2B-AS1, respectively, in addition to determining the methylation status of a DMR recited in claim 1, they do not further limit claim 1, and are in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 15, 17, 19, 27, 29, 31, 35, 37, 115 and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Ordway (US Patent App. Pub. No. 2007/0298506) in view of Petko (Aberrantly Methylated CDKN2A, MGMT and MLH1 in Colon Polyps and in Fecal DNA from Patients with Colorectal Polyps, Clinical Cancer Research, 11: 1203-1209, 2005) as evidenced by UCSC Genome Browser 1 (CpG Island Info, Band 9p21.3, 2020).

	Regarding independent claim 1, Ordway teaches …
	A method of (i) screening for colorectal cancer, (iii) screening for the presence of one or of colorectal cancer (para. 10: “methods comprise determining the presence or absence of cancer (including … colon) in an individual”); 
the method comprising determining a methylation status of at least one methylation site found within a differentially methylated region (DMR) of DNA of a human subject as listed in Table 1 and/or Table 7 (paras. 11-12: “the methods comprise … determining the methylation status of at least one cytosine within a DNA region in a sample from an individual”; para. 106: “selection of a potentially differentially methylated region based on an analysis of CpG density (identification of a CG island)”; para. 140: “methods for determining whether or not a mammal (e.g., a human) has cancer”; para. 162: “[t]he microarray … consists of … features [including] the … CDKN2A/B locus on chromosome 9”. The CDKN2A/B locus is listed in Table 1 of the instant specification (Table 1, SEQ ID NO: 28).

However, Ordway does not teach the use of the CDKN2A/B locus to detect specifically colorectal cancer. However, Petko teaches using CDKN2A to detect various stages of dysplastic colon tissue, including in (early stage) hyperplastic polyps and adenomas (e.g., abstract).
In addition, regarding the limitations reciting detecting advanced adenoma, optionally in combination with colorectal cancer, Petko teaches using CDKN2A to detect various stages of dysplastic colon tissue, including in adenomas (e.g., abstract). Petko additionally teaches that aberrantly methylated CDKN2A occur in adenomas and become more frequent in histologically advanced adenomas (p. 1205, left col., para. 3). Petko also teaches that advanced adenomas are believed to have the highest likelihood of progressing to colon cancer (p. 1208, right col., para. 2).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the Petko target into the Ordway method. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis, and teaches the significance of the CDKN2A/B locus. The ordinary artisan would have been motivated to try the specific CDKN2A target of Petko in the Ordway method to determine if it could be used as a biomarker for colorectal cancer, and would have had an expectation of success as Ordway teaches that the method can be used with a wide variety of targets.

Regarding dependent claim 2, Ordway additionally teaches wherein the method comprises determining whether the at least one methylation site is methylated as compared to a reference (paras. 59, 118, 125, 185), wherein methylation is indicative of colorectal cancer, advanced adenoma or both (para. 118; also, see claim 1 above for detecting specifically colorectal cancer and/or advanced adenoma).

Regarding dependent claims 4-5 and 118, Ordway and Petko additionally suggest determining the methylation status of at least one methylation site found within SEQ ID NO: 195. Specifically, as noted above in claim 1, Ordway plus Petko teach determining the methylation status of CDKN2A. Ordway additionally teaches determining the methylation status of CpG islands in target genes (e.g., paras. 5, 106, 120, 134). CDKN2A, which is on chromosome 9, comprises a CpG island at positions 21970915-21971191, as evidenced by UCSC Genome Browser 1. Instant SEQ ID NO: 195 is comprised within this CpG island at positions 21970918-21971017 (Table 3). 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Ordway plus Petko method, discussed above, to detect a methylation site within SEQ ID NO: 195, which is comprised within a CpG island. While Ordway and Petko do not identify SEQ NO: 195 specifically, Ordway does teach detecting the methylation status of CpG islands. Thus, the ordinary artisan would have been motivated to detect the methylation status of CpG islands in CDKN2A, and would have been able to customize the assay as needed through routine optimization to detect specifically SEQ ID NO: 195. The ordinary artisan would have had an expectation of success as developing biomarkers assays is well-known in the art.

Regarding dependent claim 15, Ordway additionally suggests wherein the method includes diagnosis of early stage colorectal cancer. Specifically, Ordway teaches detecting cancer at any stage of progression (para. 139), but does not explicitly recite early stage colorectal cancer. In addition, Petko specifically teaches detecting various stages of dysplastic tissue, including in (early stage) hyperplastic polyps and adenomas (e.g., abstract).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the Petko sample into the Ordway plus Petko method, discussed above. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis. The ordinary artisan would have been motivated to try detecting early stage tumors with the Ordway plus Petko method to improve the diagnosis of cancer, and would have had an expectation of success as Ordway teaches that the method can be used with a wide variety of samples.

Regarding dependent claim 17, Ordway additionally teaches determining the methylation status using methylation sensitive restriction enzyme quantitative polymerase chain reaction (MSRE-qPCR) (para. 124) or Methylation- Specific PCR (para. 135).

Regarding dependent claim 115, Ordway additionally teaches determining the methylation status of at least one methylation site found within the target (paras. 11-12).

Regarding independent claim 19, Ordway teaches …
	A method of MSRE-qPCR for (i) screening for colorectal cancer, (iii) screening for the presence of one or of colorectal cancer (para. 10: “methods comprise determining the presence or absence of cancer (including … colon) in an individual”; para. 124: “methods for detecting methylation include … cutting the DNA with a … methylation sensitive restriction enzyme … and subsequently identifying and/or analyzing the cut or uncut DNA”); 
the method comprising (a) contacting DNA of a human subject with one or more methylation sensitive restriction enzymes (para. 124: “methods for detecting methylation include … cutting the DNA with a … methylation sensitive restriction enzyme … and subsequently identifying and/or analyzing the cut or uncut DNA”; para. 140: “methods for determining whether or not a mammal (e.g., a human) has cancer … DNA regions”);
and (b) performing qPCR of enzyme-digested DNA (para. 124: “methods for detecting methylation include … cutting the DNA with a … methylation sensitive restriction enzyme … and subsequently identifying and/or analyzing the cut or uncut DNA … DNA is amplified using real-time [qPCR]”; para. 126: “cleaving the DNA with a restriction enzyme … and then quantifying the amount of intact … or … cut DNA at the DNA locus of interest”; para. 175: “qPCR based strategy for high-throughput detection of DNA methylation”);
to determine the methylation status of one or more regions of DNA, wherein each of the one or more regions of DNA comprises at least a portion of one or more DMRs of Table 1 and/or Table 7 (paras. 11-12: “the methods comprise … determining the methylation status of at least one cytosine within a DNA region in a sample from an individual”; para. 106: “selection of a potentially differentially methylated region based on an analysis of CpG density (identification of a CG island)”; para. 140: “methods for determining whether or not a mammal (e.g., a human) has cancer”; para. 162: “[t]he microarray … consists of … features [including] the … CDKN2A/B locus on chromosome 9”. The CDKN2A/B locus is listed in Table 1 of the instant specification (Table 1, SEQ ID NO: 28).

Ordway does not teach the use of the CDKN2A/B locus to detect specifically colorectal cancer. However, Petko teaches using CDKN2A to detect various stages of dysplastic colon tissue, including in (early stage) hyperplastic polyps and adenomas (e.g., abstract).
In addition, regarding the limitations reciting detecting advanced adenoma, optionally in combination with colorectal cancer, Petko teaches using CDKN2A to detect various stages of dysplastic colon tissue, including in adenomas (e.g., abstract). Petko additionally teaches that aberrantly methylated CDKN2A occur in adenomas and become more frequent in histologically advanced adenomas (p. 1205, left col., para. 3). Petko also teaches that advanced adenomas are believed to have the highest likelihood of progressing to colon cancer (p. 1208, right col., para. 2).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the Petko target into the Ordway method. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis, and teaches the significance of the CDKN2A/B locus. The ordinary artisan would have been motivated to try the specific CDKN2A target of Petko in the Ordway method to determine if it could be used as a biomarker for colorectal cancer, and would have had an expectation of success as Ordway teaches that the method can be used with a wide variety of targets.


	Regarding dependent claims 27, 29 and 31, Ordway does not teach the specific recited sensitivity (claims 27 and 29) and specificity (claim 31) ranges. However, Ordway does teach how to determine appropriate sensitivity (para. 91) and specificity (para. 92) values. Also see Fig. 6 and paras. 146, 170, 181.

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Ordway plus Petko, discussed above, to select the recited sensitivity and specificity ranges. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis. The ordinary artisan would understand that selecting appropriate sensitivity and specificity levels is critical in developing diagnostic assays, and would have been motivated to select such levels using routine optimization. The ordinary artisan would have had an expectation of success as Ordway provides extensive guidance on how to do so.

Regarding dependent claims 35 and 37, Ordway and Petko additionally suggest wherein the one or more regions comprise SEQ ID NO: 195. Specifically, as noted above in claim 19, Ordway plus Petko teach determining the methylation status of CDKN2A. Ordway additionally teaches determining the methylation status of CpG islands in target genes (e.g., paras. 5, 106, 120, 134). CDKN2A, which is on chromosome 9, comprises a CpG island at positions 21970915-21971191, as evidenced by UCSC Genome Browser 1. Instant SEQ ID NO: 195 is comprised within this CpG island at positions 21970918-21971017 (Table 3). 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Ordway plus Petko method, discussed above, to detect a methylation site within SEQ ID NO: 195, which is comprised within a CpG island. While Ordway and Petko do not identify SEQ NO: 195 specifically, Ordway does teach detecting the methylation status of CpG islands. Thus, the ordinary artisan would have been motivated to detect the methylation status of CpG islands in CDKN2A, and would have been able to customize the assay as needed through routine optimization to detect specifically SEQ ID NO: 195. The ordinary artisan would have had an expectation of success as developing biomarkers assays is well-known in the art.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ordway (US Patent App. Pub. No. 2007/0298506) in view of Petko (Aberrantly Methylated CDKN2A, MGMT and MLH1 in Colon Polyps and in Fecal DNA from Patients with Colorectal Polyps, Clinical Cancer Research, 11: 1203-1209, 2005) as evidenced by UCSC Genome Browser 1 (CpG Island Info, Band 9p21.3, 2020), as applied to claims 1 and 19 above, and further in view of Kennedy (WO 2018/119452 A2). 

Regarding dependent claims 8 and 26, Kennedy teaches that the DNA is cell-free DNA of 
the human subject (para. 301: cfDNA used to detect DMR in CDKN2A). 

	
	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Ordway plus Petko, discussed above, to incorporate the cfDNA of Kennedy. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis. Kennedy teaches that detecting changes in cfDNA can be important for early detection of cancer (p. 33, paras. 1-2). The ordinary artisan would have been motivated to try the cfDNA target of Kennedy in the Ordway plus Petko method to determine if it could be used to improve cancer diagnosis, and would have had an expectation of success as Ordway teaches that the method can be used with a wide variety of nucleic acids.


Claims 1, 3-5, 19, 33, 35, 37, 114 and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Ordway (US Patent App. Pub. No. 2007/0298506) in view of Sadeh (WO 2019/175876 A2), as evidenced by UCSC Genome Browser 2 (CpG Island Info, Band 8q11.23, 2020) and as evidenced by Genecards (ALKAL1 Gene – ALK and LTK Ligand 1, 2022).


Regarding independent claim 1, Ordway teaches …
	A method of (i) screening for colorectal cancer, (iii) screening for the presence of one or of colorectal cancer (para. 10: “methods comprise determining the presence or absence of cancer (including … colon) in an individual”); 
the method comprising determining a methylation status of at least one methylation site found within a differentially methylated region (DMR) of DNA of a human subject (paras. 11-12: “the methods comprise … determining the methylation status of at least one cytosine within a DNA region in a sample from an individual”; para. 106: “selection of a potentially differentially methylated region based on an analysis of CpG density (identification of a CG island)”; para. 140: “methods for determining whether or not a mammal (e.g., a human) has cancer”).

Sadeh teaches FAM150A (p. 107, l. 5), which is an alias for ALKAL1 (see GeneCards, p. 1). ALKAL1/FAM150A is listed in instant Table 1 and/or Table 7. Sadeh additionally teaches ALKAL1/FAM150A as a biomarker for rectum adenocarcinoma (p. 106, bottom box), and also discusses determining the methylation status of biomarkers (e.g., para. 121).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the Sadeh target into the Ordway method. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis. The ordinary artisan would have been motivated to try the specific ALKAL1/FAM150A target of Sadeh in the Ordway method to determine if it could be used as a biomarker for colorectal cancer, and would have had an expectation of success as Ordway teaches that the method can be used with a wide variety of targets.

Regarding dependent claims 3-5 and 117, Ordway and Sadeh additionally suggest determining the methylation status of at least one methylation site found within SEQ ID NO: 192. Specifically, as noted above in claim 1, Ordway plus Sadeh teach determining the methylation status of ALKAL1/FAM150A. Ordway additionally teaches determining the methylation status of CpG islands in target genes (e.g., paras. 5, 106, 120, 134). ALKAL1/FAM150A, which is on chromosome 8, comprises a CpG island at positions 52564985-52566067 as evidenced by UCSC Genome Browser 2. Instant SEQ ID NO: 192 is comprised within this CpG island at positions 52565317-52565408 (Table 3). 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Ordway plus Sadeh method, discussed above, to detect a methylation site within SEQ ID NO: 192, which is comprised within a CpG island. While Ordway and Sadeh do not identify SEQ NO: 192 specifically, Ordway does teach detecting the methylation status of CpG islands. Thus, the ordinary artisan would have been motivated to detect the methylation status of CpG islands in ALKAL1/FAM150A, and would have been able to customize the assay as needed through routine optimization to detect specifically SEQ ID NO: 192. The ordinary artisan would have had an expectation of success as developing biomarkers assays is well-known in the art.

Regarding dependent claim 114, Ordway additionally teaches determining the methylation status of at least one methylation site found within the target (paras. 11-12).


Regarding independent claim 19, Ordway teaches …
	A method of MSRE-qPCR for (i) screening for colorectal cancer, (iii) screening for the presence of one or of colorectal cancer (para. 10: “methods comprise determining the presence or absence of cancer (including … colon) in an individual”; para. 124: “methods for detecting methylation include … cutting the DNA with a … methylation sensitive restriction enzyme … and subsequently identifying and/or analyzing the cut or uncut DNA”); 
the method comprising (a) contacting DNA of a human subject with one or more methylation sensitive restriction enzymes (para. 124: “methods for detecting methylation include … cutting the DNA with a … methylation sensitive restriction enzyme … and subsequently identifying and/or analyzing the cut or uncut DNA”; para. 140: “methods for determining whether or not a mammal (e.g., a human) has cancer … DNA regions”);
and (b) performing qPCR of enzyme-digested DNA (para. 124: “methods for detecting methylation include … cutting the DNA with a … methylation sensitive restriction enzyme … and subsequently identifying and/or analyzing the cut or uncut DNA … DNA is amplified using real-time [qPCR]”; para. 126: “cleaving the DNA with a restriction enzyme … and then quantifying the amount of intact … or … cut DNA at the DNA locus of interest”; para. 175: “qPCR based strategy for high-throughput detection of DNA methylation”);
to determine the methylation status of one or more regions of DNA, wherein each of the one or more regions of DNA comprises at least a portion of one or more DMRs (paras. 11-12: “the methods comprise … determining the methylation status of at least one cytosine within a DNA region in a sample from an individual”; para. 106: “selection of a potentially differentially methylated region based on an analysis of CpG density (identification of a CG island)”; para. 140: “methods for determining whether or not a mammal (e.g., a human) has cancer”).

Sadeh teaches FAM150A (p. 107, l. 5), which is an alias for ALKAL1 (see GeneCards, p. 1). ALKAL1/FAM150A is listed in instant Table 1 and/or Table 7. Sadeh additionally teaches ALKAL1/FAM150A as a biomarker for rectum adenocarcinoma (p. 106, bottom box), and also discusses determining the methylation status of biomarkers (e.g., para. 121).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the Sadeh target into the Ordway method. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis. The ordinary artisan would have been motivated to try the specific ALKAL1/FAM150A target of Sadeh in the Ordway method to determine if it could be used as a biomarker for colorectal cancer, and would have had an expectation of success as Ordway teaches that the method can be used with a wide variety of targets.

Regarding dependent claims 33, 35 and 37, Ordway and Sadeh additionally suggest wherein the one or more regions comprise SEQ ID NO: 192. Specifically, as noted above in claim 19, Ordway plus Sadeh teach determining the methylation status of ALKAL1/FAM150A. Ordway additionally teaches determining the methylation status of CpG islands in target genes (e.g., paras. 5, 106, 120, 134). ALKAL1/FAM150A, which is on chromosome 8, comprises a CpG island at positions 52564985-52566067 as evidenced by UCSC Genome Browser 2. Instant SEQ ID NO: 192 is comprised within this CpG island at positions 52565317-52565408 (Table 3).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Ordway plus Sadeh method, discussed above, to detect a methylation site within SEQ ID NO: 192, which is comprised within a CpG island. While Ordway and Sadeh do not identify SEQ NO: 192 specifically, Ordway does teach detecting the methylation status of CpG islands. Thus, the ordinary artisan would have been motivated to detect the methylation status of CpG islands in ALKAL1/FAM150A, and would have been able to customize the assay as needed through routine optimization to detect specifically SEQ ID NO: 192. The ordinary artisan would have had an expectation of success as developing biomarkers assays is well-known in the art.

Claims 116 is rejected under 35 U.S.C. 103 as being unpatentable over Ordway (US Patent App. Pub. No. 2007/0298506) in view of Petko (Aberrantly Methylated CDKN2A, MGMT and MLH1 in Colon Polyps and in Fecal DNA from Patients with Colorectal Polyps, Clinical Cancer Research, 11: 1203-1209, 2005) as evidenced by UCSC Genome Browser 1 (CpG Island Info, Band 9p21.3, 2020), as applied to claim 1 above, and further in view of Chang (US Patent App. Pub. No. 2012/0289581).

Regarding dependent claim 116, Ordway generally teaches detecting the CDK2NA/B 
locus (para. 162). In addition, Chang teaches that CDKN2B-AS1 specifically is important in transcriptional regulation in cancer (para. 7).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Ordway plus Petko method, discussed above, to detect the CDKN2B-AS1 target of Chang. Ordway teaches the need for detecting epigenetic changes in tumorigenesis to improve diagnosis, and teaches the significance of the CDKN2A/B locus. The ordinary artisan would have been motivated to try the specific CDKN2B-AS1 target of Chang in the Ordway plus Petko method to determine if it could be used as a biomarker for colorectal cancer, and would have had an expectation of success as Ordway teaches that the method can be used with a wide variety of targets.

Conclusion
Claims 1-5, 8, 15, 17, 19, 26-27, 29, 31, 33, 35, 37 and 114-118 are being examined, and are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637